          Case 1:20-cr-00330-AJN Document 15-1 Filed 07/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------X




                                                  --------------
                                                  ------------------------------
 UNITED STATES OF AMERICA,

 Plaintiff,

 v.                                                                                            20-CR-330-AJN
 GHISLAINE MAXWELL,

         Defendant.

  ----------------------------------------------------X



                        Declaration of Jeffrey S. Pagliuca in Support of
                             Motion for Admission Pro Hac Vice

   I, Jeffrey S. Pagliuca, declare as follows:

   1.     I am an attorney at law duly licensed in the State of Colorado. I am a member of the

law firm Haddon, Morgan & Foreman, P.C., I respectfully submit this Declaration in support of

my Motion for Admission Pro Hac Vice.

   2.     I have not ever been convicted of a felony.

   3.     I have not ever been censured, suspended, disbarred or denied admission or

readmission by any court.

   4.     There are no disciplinary proceedings presently against me.

   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on July 8, 2020.

                                                                              s/ Jeffrey S. Pagliuca




                                                                           1
         Case 1:20-cr-00330-AJN Document 15-1 Filed 07/08/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I certify that on July 8, 2020, I electronically served this Declaration of Jeffrey S.
Pagliuca in Support of Motion for Admission Pro Hac Vice via ECF on the following:

 Alex Rossmiller
 Alison Moe
 Maurene Comey
 U.S. Attorney’s Office, SDNY
 One Saint Andrew’s Plaza
 New York, NY 10007
 Alexander.rossmiller@usdoj.gov
 Alison.moe@usdoj.gov
 Maurene.comey@usdoj.gov


                                                       /s/ Nicole Simmons




                                                   2
